       Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 1 of 22



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

ED BUTCHER, LONNY                                   CV 20–57–H–DLC
BERGSTROM,

                      Plaintiffs,
                                                         ORDER
vs.

TIMOTHY FOX, in his official
capacity as Attorney General of
Montana, JEFFREY MANGAN, in his
official capacity as Montana
Commissioner of Political Practices,

                      Defendants.

      Before the Court is Plaintiffs Ed Butcher and Lonny Bergstom’s Motion for

Summary Judgment (Doc. 4), and Defendant, the State of Montana’s, Motion for

Summary Judgment (Doc. 11). For the reasons explained, the State’s motion is

granted, and Plaintiffs’ motion is denied.

                                    BACKGROUND

      I.     Factual Background

      On March 9, 2020, at the invitation of the Dawson County Republican

Central Committee, Plaintiffs State Senator Ed Butcher and Lonny Bergstrom

traveled from Lewistown, Montana to Glendive, Montana to present a PowerPoint

presentation about various republican candidates for the then-upcoming election.


                                             1
         Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 2 of 22



(Doc. 5 at 17.) Plaintiffs incurred approximately $450 in driving expenses,

lodging, and food for the trip. (Doc. 6 at 4.) During the presentation, Plaintiffs

called for audience members to vote for several local candidates seeking the

Republican Party’s nomination for seats in Montana’s legislature. (Id.)

        On May 29, 2020, a campaign finance complaint was filed with the Montana

Commissioner of Political Practices (“Commissioner”) alleging that Plaintiffs

violated Montana campaign disclosure laws for their presentation in Glendive.

(Doc. 3-2 at 2.) As a result of the complaint, the Commissioner asked Plaintiffs to

respond to the issues raised. (Doc. 12 at 12.) Plaintiffs have not yet responded.

(Id.)

        Additionally, the Commissioner investigated other presentations Plaintiffs

made in various communities across Montana. (Doc. 12-2 at 2.) Plaintiffs aver

they “almost never include statements in their representations that could be

construed as support for, or opposition to, candidates for elective office, but

occasionally, such statements occur.” (Doc. 6 at 6.) Plaintiffs also indicate that

they “intend to engage in similar presentations during the remainder of the 2020

election cycle and beyond, but will not do so while there remains a threat of

additional exposure to civil penalties . . . .” (Id. at 6.)

        Following the Commissioner’s initiation of an investigation into Plaintiffs’

previous presentations, Plaintiffs filed the instant action under 42 U.S.C. § 1983

                                             2
         Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 3 of 22



for declaratory and injunctive relief. Plaintiffs move for summary judgment on

their First Amendment speaker-based discrimination claim, First Amendment

vagueness claim, and Fourteenth Amendment equal protection claim. 1 (Doc. 4.)

The State filed a cross-motion for summary judgment. (Doc. 11.)

       In response to that motion, Plaintiffs attached the Commissioner’s “Finding

of Sufficient Facts to Support a Campaign Practice Act Violation.” (Doc. 19-1.)

The document states that the Commissioner found a violation of Montana law and

that a civil fine is justified and referred the matter to the County Attorney of Lewis

and Clark County for his consideration of prosecution. (Id.)

       II.     Legislative Background

       Under Montana law, a political committee is:
       A combination of two or more individuals or a person other than an
       individual who receives a contribution or makes an expenditure:
       (i) to support or oppose a candidate or a committee organized to support
       or oppose a candidate or a petition for nomination;
       (ii) to support or oppose a ballot issue or a committee organized to
       support or oppose a ballot issue; or
       (iii) to prepare or disseminate an election communication, an
       electioneering communication, or an independent expenditure.

Mont. Code Ann. § 13-1-101(31)(a) (2019).


1
  Plaintiffs did not move for summary judgment on their remaining claims, counts IV and VI
which allege a violation of separation of powers and infringement upon the constitutional
authority of the Attorney General under Montana’s Constitution. (Doc. 1 at 16–19). As this case
involves purely legal issues, Plaintiffs failure to brief those claims will be construed as a waiver,
see Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999), and the Court will dismiss those claims
without prejudice.
                                                 3
        Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 4 of 22



      There are four types of political committees, including: ballot issue

committees, incidental committees, independent committees, and political party

committees. Id. § 13-1-101 (31)(b). As relevant here, an “incidental committee” is

a committee “that is not specifically organized or operating for the primary

purpose of supporting or opposing candidates or ballot issues but that may

incidentally become a political committee by receiving a contribution or making an

expenditure.” Id. § 13-1-101(23)(a). However, “a political committee is not

formed when a combination of two or more individuals or a person other than an

individual makes . . . an independent expenditure of $250 or less.” Id. § 13-1-

101(31)(d).

      An expenditure, in turn, is defined as “a purchase, payment, distribution,

loan advance, promise, pledge, or gift of money or anything of value” that is

“made by the candidate or political committee to support or oppose a ballot issue.”

Id. § 13-1-101(18)(a)(i) (emphasis added). However, an expenditure does not

include “payments by a candidate for personal travel expenses, food, clothing,

lodging, or personal necessities for the candidate and the candidate’s family.”

Further, an act may be “de minimis,” meaning it is “so small that it does not trigger

. . . reporting.” Id. § 13-1-101(11). Election statutes delegate the Commissioner of

Political Practices authority to adopt rules in order to carry out the provisions of




                                           4
        Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 5 of 22



Chapter 37. The rules are required to “define what constitutes de minimis acts,

contributions, and expenditures.” Id. § 13-1-114(2)(b).

      The Montana Administrative Rules, in turn, contain additional guidance on

what qualifies as de minimis, and therefore not reportable:

          (a) whether the act, contribution, or expenditure has an ascertainable
      fair market value, and if so the amount of that value;
         (b) in the case of an act that results in the provision of services,
      whether the act results in either a detriment to the provider of the
      services, such as an out-of-pocket expense or the preclusion of other
      activities;
        (c) whether the act, contribution, or expenditure at issue is a single,
      one-time event or occurrence or multiple events or occurrences;
        (d) the extent to which a particular campaign practices violation
      deprives the public of disclosure;
         (e) other factors and circumstances similarly showing limited value
      or minimal harm.
Mont. Admin. R. 44.11.603(1)(a)–(e).
      Further, the Rule specifically lists certain acts and expenditures that “may”

be de minimis. The list includes “expenses associated with volunteer services or

efforts, including the cost of gas, parking, and meals.” Id. at (2)(g).

      Finally, a candidate’s personal expenses are excluded from the definition of

expenditure. “An expenditure for personal use or expense occurs when, for

example, the expenditure . . . covers the cost of travel, lodging, food, and

registration, including g attendance at any conference or event, that does not serve

a campaign interest.” Mont. Admin. R. 44.11.608(2)(c) (emphasis added).

                                           5
        Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 6 of 22



Political committees must file periodic reports of contributions and expenditures

made by the political committee. The Montana Administrative Rules further

clarify that an incidental committee’s reportable activity includes making one or

more expenditures. Mont. Admin. R. 44.11.202(6)(a). Failure to report

expenditures can result in civil liability and fines. Mont. Code Ann. § 13-37-124.

                                   LEGAL STANDARD

       Summary judgment is appropriate if the moving party shows “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). “Only disputes over facts that might affect

the outcome of the suit under the governing law will properly preclude the entry of

summary judgment. Factual disputes that are irrelevant or unnecessary will not be

counted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                      DISCUSSION

       Plaintiffs argue that Montana’s political reporting and disclosure

requirements unfairly discriminate against noncandidates; they assert that if they

had been candidates, the $450 in travel expenses they incurred on their Glendive

trip would have been statutorily exempted from the definition of an “expenditure.”

As it is, they face civil prosecution for failing to register as a political action

committee and disclose their overnight expenses which they contend violates their

First and Fourteenth Amendment rights. They also assert that Montana’s de

                                            6
           Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 7 of 22



minimis exception to the reporting requirement is unconstitutionally vague. (Doc.

5 at 2.)

        The State first asserts that because Plaintiffs have not yet been sanctioned by

the Commissioner, and because they contend their presentations “almost never”

endorse individual candidates, they have failed to establish pre-enforcement

standing to pursue their claims. (Doc. 12 at 6.) The State further asserts that

Plaintiffs’ constitutional claims hinge entirely on their misunderstanding of the

law; the correct reading of the law, according to the State, requires both candidates

and committees to report travel expenses related to campaign activity. (Id. at 7.)

Finally, the State defends Montana’s definition of a de minimis expense against

Plaintiffs’ vagueness challenge, asserting that Plaintiffs’ legal arguments cite only

portions of the full definition. (Id.)

   I.       Standing

        The State argues that Plaintiffs failed to establish an injury in fact to confer

standing because they fail to allege a concrete and detailed plan to violate the law.

(Doc. 12 at 16–18.) Plaintiffs contend the Commissioner’s finding, issued three

weeks after the State’s cross-motion for summary judgment was filed, constitutes a

threat to prosecute them and sufficiently proves they have suffered an actual or

imminent injury. (Doc. 19 at 2.) Plaintiffs further allege they have standing




                                            7
        Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 8 of 22



because “the threat of additional penalties is keeping them from engaging in future

speech.” (Id. at 3.)

      The burden rests on the plaintiff to establish three elements of standing:

injury in fact, causation, and a likelihood that a favorable decision will redress the

alleged injury. Lujan v. Defenders of Wildlife, 504 U.S. 550, 560–61 (1992);

Lopez v. Candaele, 630 F.3d 775, 785 (9th Cir. 2010). The State does not place

causation and redressability in dispute.

      To satisfy the injury-in-fact element in a pre-enforcement case, courts “apply

the principle that one need not await consummation of threatened injury before

challenging a statute restricting speech, to guard the risk that protected conduct

will be deterred.” Wolfson v. Brammer, 616 F.3d 1045, 1058 (9th Cir. 2010)

(citing Ariz. Right to Life PAC v. Bayless, 320 F.3d 1002, 1006 (9th Cir. 2003)). A

plaintiff “may meet the constitutional requirements by ‘demonstrat[ing] realistic

danger of sustaining a direct injury as a result of the statute’s operation or

enforcement.’” Lopez, 630 F.3d at 785 (quoting Babbitt v. United Farm Workers

Nat’l Union, 442 U.S. 289, 298 (1979)). A “realistic danger” must be established

by “alleg[ing] an intention to engage in a course of conduct arguably affected with

a constitutional interest, but proscribed by a statute, and . . . a credible threat of

prosecution thereunder.” Id.




                                            8
        Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 9 of 22



      Plaintiffs have established a “reasonable likelihood” that the government

will enforce the challenged laws. Id. This Court has previously recognized that

even an ongoing investigation into a potential election law violation likely

constitutes a credible threat of prosecution. Nat’l Ass’n for Gun Rights, Inc. v.

Motl, 188 F. Supp. 3d 1020, 1029 (D. Mont. 2016). Here, however, the

Commissioner has done more than provide notice of an investigation; the

Commissioner has also issued a “Finding of Sufficient Facts to Support a

Campaign Practice Act Violation.” (Doc. 19-1.) As a result, Plaintiffs now face a

genuine threat of imminent prosecution from either the Lewis and Clark County

Attorney or the Commissioner. (Doc. 19-1 at 20.) Contrary to the State’s

contention, it does not matter that this lawsuit does not challenge the

Commissioner’s findings. It is sufficient that Plaintiffs face an imminent legal

threat, and this lawsuit, if successful, would bar any civil penalty. Plaintiffs have

standing to pursue their claims.

      II.    First Amendment

      A. Montana’s campaign disclosure law does not discriminate against
         noncandidates.

      Plaintiffs argue that the challenged law places a speaker-based restriction on

protected political speech because Montana laws require noncandidates to report

travel expenses, whereas candidates are not required to report the same. (Doc. 5 at

9–12.) The State correctly asserts that Plaintiffs’ argument hinges on a misreading
                                           9
       Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 10 of 22



of the statute and a misunderstanding of what constitutes a “personal expense.”

(Doc. 12 at 22.)

      Montana’s campaign disclosure laws do not treat candidates differently from

noncandidates when it comes to the disclosure of personal expenses. Under

Montana law, two types of expenses are excluded from any disclosure

requirement: de minimis expenses and personal expenses. When it comes to

noncandidates, Montana law requires disclosure of an expense in three

circumstances:

      (i) to support or oppose a candidate or a committee organized to support
      or oppose a candidate or a petition for nomination;
      (ii) to support or oppose a ballot issue or a committee organized to
      support or oppose a ballot issue; or
      (iii) to prepare or disseminate an election communication, an
      electioneering communication, or an independent expenditure.

Mont. Code Ann. § 13-1-101(31)(a) (2019). These expenses must only be reported

when they are in excess of $250. Id. § 13-1-101(31)(d). However, an expense

incurred by a noncandidate is only construed as an expenditure to the extent it is “a

purchase, payment, distribution, loan advance, promise, pledge, or gift of money or

anything of value” that is “made by the candidate or political committee to support

or oppose a ballot issue.” Id. § 13-1-101(18)(a)(i) (emphasis added).

      Candidates are subject to the same disclosure requirements, Mont. Code

Ann. § 13-37-225, except Montana law specifically clarifies that “payments by a

                                         10
       Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 11 of 22



candidate for personal travel expenses, food, clothing, lodging, or personal

necessities for the candidate and the candidate’s family” need not be reported, id.

§ 13-1-101(18)(b)(ii). By administrative rule, a candidate’s personal expenses are

excluded from the definition of expenditure. Mont. Admin. R. 44.11.608(2)(c)

(“An expenditure for personal use or expense occurs when, for example, the

expenditure . . . covers the cost of travel, lodging, food, and registration, including

attendance at any conference or event, that does not serve a campaign interest.”

(emphasis added)). This is because candidates are precluded from using campaign

funds to pay for personal travel. See Mont. Admin. R. 44.11.608(2)(c).

      In sum, by its plain language, both candidates and noncandidates are

required to report travel expenses when such expenses are incurred to support or

oppose a candidate. Mont. Code Ann. § 13-1-101(18)(a). The exemption for

candidate’s personal travel expenses contained in § 13-1-101(18)(b)(ii) (“payments

by a candidate for personal travel expenses, food, clothing, lodging, or personal

necessities for the candidate and the candidate’s family”) merely clarifies that

candidates need not report personal expenses that do not “support or oppose a

candidate or ballot issue.” Id. Political committees, likewise, need not report

personal expenses because personal expenses are not made to “support or oppose a

candidate or ballot issue.” Id. This definition reflects the common sense




                                          11
       Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 12 of 22



understanding that “neither members of a political committee nor candidates who

go on a family vacation are required to report those expenditures.” (Doc. 12 at 7.)

      Thus, Montana law is clear that, like noncandidates, a candidate who incurs

travel expenses for a trip to Glendive to endorse himself or another candidate

would be required to report that expense under § 13-1-101(18)(a). Because there is

no discriminatory treatment between candidates and noncandidates, Montana’s

campaign disclosure laws do not restrict or disfavor speech from certain speakers.

      Plaintiffs urge the Court to adopt a different reading. (Doc. 19 at 10–12.)

They argue that § 13-1-101(18)(a) (“a purchase, payment, distribution, loan

advance, promise, pledge, or gift of money or anything of value” that is “made by

the candidate or political committee to support or oppose a ballot issue”) already

excludes from the definition of “expenditure” all expenses that are fundamentally

personal in nature. (Id. at 11.) Because all personal expenses are already

exempted, Plaintiffs argue that subsection (b)(ii), which excludes from the

definition of expenditure all “payments by a candidate for personal travel expenses

. . .”, is rendered mere surplusage unless it applies to purchases of travel expenses

that would otherwise qualify as expenditures. (Id.) Plaintiffs state that “if 13-1-

101(18)(b)(ii) exempts candidates’ purchases of personal travel expenses, food,

clothing, etc., that would otherwise qualify as expenditures, then the State must

apply this exemption to noncandidates . . . .” (Id. at 12.)

                                          12
       Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 13 of 22



      This argument is not persuasive. First, the plain language of § 13-1-

101(18)(a) does not discriminate between candidates and noncandidates. For both,

expenses that are not made “in support or opposition of a candidate or ballot issue”

are not expenditures and need not be reported. Id. Personal travel expenses are not

made in support of—or in opposition to—a candidate, and therefore neither

candidates nor noncandidates are required to report those expenses. Id.

      Second, the duplication of the concept that personal travel expenses are not

expenditures in subsection (a) and (b)(ii) does not render (b)(ii) superfluous

because statutes often contain redundancy. See Rimini St., Inc. v. Oracle USA,

Inc., 139 S. Ct. 873, 881 (2019) (“sometimes the better overall reading of the

statute contains some redundancy”). Finally, Plaintiffs assume any exemption in

(b)(ii) that applies to candidates but not committees would somehow exempt the

travel expenses they incurred, but they fail to explain how this alleged exemption

would apply to them. (Doc. 19 at 11–12.) In other words, Plaintiffs fail to explain

how any exemption of personal travel expenses under § 13-1-101(18)(b)(ii) would

make their own travel expenses, which were made in support and opposition to

candidates, exempt from reporting requirements.

      Moreover, Plaintiffs’ rebuttal argument undercuts their claim that the

definition of “expenditure” is discriminatory to certain disfavored speakers. Here,

Plaintiffs admit that the definition of “expenditure” excludes expenses that are

                                         13
       Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 14 of 22



fundamentally personal in nature, and that this definition applies to candidates and

noncandidates alike. (Doc. 19 at 11 (citing Mont. Code Ann. § 13-1-101(18)(a)).)

Because candidates and noncandidates are treated alike, Plaintiffs fail to prove

Montana’s disclosure law disfavors certain speakers.

      B. The disclosure laws at issue withstand exacting scrutiny.

      That Montana’s campaign disclosures requirements apply equally to

candidates and noncandidates does not, in and of itself, mean that Plaintiffs’ First

Amendment challenge fails. See Buckley v. Valeo, 424 U.S. 1, 64 (1976) (“[W]e

have repeatedly found that compelled disclosure, in itself, can seriously infringe on

privacy of association and belief guaranteed by the First Amendment”). Any

political disclosure requirement must still pass constitutional muster. Generally,

laws that burden political speech are subject to strict scrutiny and must be narrowly

tailored to further a compelling state interest. Nat’l Ass’n for Gun Rights, Inc. v.

Mangan, 933 F.3d 1102, 1112 (9th Cir. 2019), cert. denied, 140 S. Ct. 2825 (2020)

(hereinafter “NAGR”). However, regulations of disclosure of political speech are

subject to “exacting scrutiny,” which requires the government to show that the

challenged laws are “substantially related to a sufficiently important governmental

interest.” Id. (quoting Human Life of Wash. Inc. v. Brumsickle, 624 F.3d 990, 1005

(9th Cir. 2010)). Expenditure and contribution limits are subject to strict scrutiny

because they have the effect of limiting the quantity and quality of expression. Id.

                                          14
        Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 15 of 22



(citing Buckley, 424 U.S. at 19). Disclosure requirements, in contrast, may burden

the ability to speak but do not impose a “ceiling on campaign-related activities” or

“prevent anyone from speaking.” Id. (citing Citizens United v. FEC, 558 U.S. 310,

366 (2010)). “Far from restricting speech, electioneering disclosure requirements

reinforce democratic decision making by ensuring that voters have access to

information about the speakers competing for their attention and attempting to win

their support.” Id. Accordingly, disclosure requirements are subject to a less

rigorous standard than strict scrutiny, known as “exacting scrutiny.” Id. (citing

Doe v. Reed, 561 U.S. 186, 196 (2010)).

        Plaintiffs argue that the Court must apply strict scrutiny because Montana’s

regulation scheme presents a speaker-based restriction on speech, however, the

Court has already concluded Montana’s statute does not discriminate against

noncandidates. The State correctly identifies that the disclosure requirements here

are subject only to exacting scrutiny.2 (Doc. 12 at 23 (citing Yamada v. Snipes,

786 F.3d 1182, 1194 (9th Cir. 2015).) Despite their belief that strict scrutiny

should apply, Plaintiffs admit that the State’s disclosure laws further the important


2
  The State largely argues that the Court should dismiss Plaintiffs’ claims for failure to allege a
“particularized and accurate” burden. (Doc. 12 at 25.) The Court will not dismiss the claims on
this basis. The question is whether the disclosure requirements alone places a burden on First
Amendment speech. The specificity of the alleged burden on First Amendment rights is relevant
to what level of scrutiny the Court should apply. See Ariz. Free Enter. Club’s Freedom Club
PAC v. Bennett, 564 U.S. 721, 735 (2011) (“At the same time, we have subjected strictures on
campaign-related speech that we have found less onerous to a lower level of scrutiny and upheld
those restrictions”).
                                                15
        Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 16 of 22



interests of “providing the electorate with information, deterring actual corruption

and avoiding any appearance thereof, and gathering the data necessary to enforce

more substantive electioneering restrictions.” Id. (quoting Canyon Ferry Road

Baptist Church of East Helena, Inc. v. Unsworth, 556 F.3d 1021, 1031 (9th Cir.

2009)). Indeed, the Ninth Circuit has upheld the disclosure of expenditures for

electioneering communications upon finding that Montana has an interest in

“increasing transparency, informing Montanans about who is behind the messages

vying for their attention, and decreasing circumvention of campaign finance laws.”

NAGR, 933 F.2d at 1119.

       The disclosure requirements at issue here withstand exacting scrutiny

because the State has “a legitimate governmental interest in ensuring that voters

are informed about the sources of spending on Montana elections,” Doctors for a

Healthy Mont. v. Fox, CV 20-46-M-DLC, 2020 U.S. Dist. LEXIS 144949 at *16–

17 (D. Mont. Aug. 12, 2020), and the requirement for political committees and

candidates to report expenditures in excess of $250 is substantially related to that

interest.

       III.   Equal Protection

       Based on their belief that Montana’s disclosure requirement singles out

noncandidates for less favorable treatment, Plaintiffs raise a Fourteenth

Amendment Equal Protection claim. (Doc. 5 at 15.)

                                         16
       Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 17 of 22



      An equal protection claim requires that a plaintiff establish “that a class that

is similarly situated has been treated disparately.” Roy v. Barr, 960 F.3d 1175,

1181 (9th Cir. 2020). A court must then “identify the government’s classification

of group” in the statute, and search for a control group, or “a comparative group

composed of individuals who are similarly situated to those in the classified group

in respects that are relevant to the government’s challenged policy.” Id. The

Equal Protection Clause does not prohibit classifications. Ariz. Dream Act

Coalition v. Brewer, 855 F.3d 957, 966 (9th Cir. 2017) (citing Nordlinger v. Hahn,

5050 U.S. 1, 10 (1992)). It simply keeps governmental decisionmakers from

treating differently persons who are in all relevant respects alike. Id. (emphasis

original). If the two groups are similarly situated, a court will then determine the

appropriate level of scrutiny. Roy, 960 F.3d at 1181.

      Montana disclosure law does classify between candidates and

noncandidates. See Mont. Code Ann. § 13-1-101(31) (explaining a political

committee is composed of two or more individuals, but a candidate and the

candidate’s treasurer do not constitute a political committee). Plaintiffs argue that

candidates are the control group, and that candidates and noncandidates are treated

differently. (Doc. 5 at 16.) However, as established in the above section, the law

does not treat candidates and noncandidates differently. Both candidates and

noncandidates are not required to report personal travel expenses because such

                                         17
        Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 18 of 22



expenses are not “made in support or opposition of a candidate or ballot initiative”

and do not qualify as an expenditure. Mont. Code Ann. § 13-1-101(18).

Therefore, Plaintiffs cannot show disparate class-based treatment under Montana’s

disclosure laws, and their equal protection claim fails.

       IV.    Vagueness

       Finally, Plaintiffs claim that Montana’s definition of “de minimis act” is

unconstitutionally vague. (Doc. 5 at 12.) Plaintiffs assert that the definition of a

de minimis act “depends on the circumstances” and includes “expenses associated

with volunteer services or efforts, including the cost of gas, parking, and meals.”

Plaintiffs claim this definition is problematic because the Commissioner does not

identify which circumstances are relevant. (Id. at 14.)

       However, the State points out that Plaintiffs cite only a partial definition. 3

(Doc. 12 at 27.) The full administrative rule provides five factors that the

Commissioner should consider when evaluating whether an act is “de minimis.”

The State argues that the full definition is not unconstitutionally vague. (Id. at 29.)

       “A law is unconstitutionally vague if it fails to provide a reasonable

opportunity to know what conduct is prohibited or is so indefinite as to allow

arbitrary and discriminatory enforcement.” Tucson Woman’s Clinic v. Eden, 379


3
  For this reason, the Court will not address Plaintiffs’ comparison to Gentile v. State Bar of
Nevada, 501 U.S. 1030 (1991), except to say the case is not analogous because the definition of
de minimis is considerably fuller than Plaintiffs suggest.
                                              18
       Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 19 of 22



F.3d 531, 555 (9th Cir. 2004). There are “two connected but discrete” concerns

with a vagueness claim: “first, that regulated parties should know what is required

of them so they may act accordingly; second, precision and guidance are necessary

so that those enforcing the law do not act in an arbitrary or discriminatory way.”

FCC v. Fox Television Stations, Inc., 576 U.S. 239, 253 (2012). In the context of

the First Amendment, “rigorous adherence to those requirements is necessary to

ensure that ambiguity does not chill protected speech.” Id. However, “perfect

clarity and precise guidance are not required [] because we can never expect

mathematical certainty from our language.” Yamada, 786 F.3d at 1188 (internal

quotation marks omitted).

      In Canyon Ferry, the Ninth Circuit held that an older version of Montana’s

definition of a de minimis activity was unconstitutionally vague as applied to the

plaintiff, but it was not facially invalid. 556 F.3d 1021 (9th Cir. 2009). Since that

time, the Montana Legislature and the Commissioner have added further clarity to

the law. See Mont. Code Ann. 13-1-101(31)(c). The Montana legislature cured

one of the issues noted in Canyon Ferry by implementing a threshold

requirement—two or more individuals must spend at least $250 to constitute a

political committee. Id. The Commissioner then added clarity to the




                                         19
        Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 20 of 22



administrative rule by making transparent the factors it would consider in making

any determination.4 Mont. Admin. R. 44.11.603(1)(a)–(e).

       The new definition and examples of de minimis activities are not vague

because the plain language of the regulations explains to the reader what is

expected and how the government will enforce the regulations. The first

subsection of the administrative rule provides five factors that the Commissioner

weighs in determining whether an act is de minimis, including “the amount of [fair

market] value,” whether the expense “is a single one-time event,” and “the extent”

to which the public would be harmed by the failure to disclose the expenditure. Id.

44.11.603(1). These factors, coupled with the $250 threshold, place sufficient

bumpers around the Commissioner’s exercise of any discretion—not to mention

add a good deal more clarity than was present when the Ninth Circuit upheld an

earlier version of the challenged law.




4
 The five factors include:
       (a) whether the act, contribution, or expenditure has an ascertainable fair market
       value, and if so the amount of that value;
       (b) in the case of an act that results in the provision of services, whether the act
       results in either a detriment to the provider of the services, such as an out-of-pocket
       expense or the preclusion of other activities;
       (c) whether the act, contribution, or expenditure at issue is a single, one-time event
       or occurrence or multiple events or occurrences;
       (d) the extent to which a particular campaign practices violation deprives the public
       of disclosure;
       (e) other factors and circumstances similarly showing limited value or minimal
       harm.
Mont. Admin. R. 44.11.603(1)(a)–(e).
                                                 20
       Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 21 of 22



      Regardless of the definition itself, Plaintiffs claim that the expenses

associated with their Glendive trip should be considered de minimis because they

were “expenses associated with volunteer services or efforts . . .” (Doc. 19 at 4.)

The State responds that Plaintiffs cannot volunteer for their own political

committee because allowing the members of incidental committee to be counted as

volunteers would create a loophole to Montana disclosure law that renders the law

nonsensical. (Doc. 23 at 6.)

      The State’s argument makes sense. The incidental political committee that

Plaintiffs claim they volunteered for is comprised of the Plaintiffs themselves.

(See Doc. 23 at 6.) It is nonsensical to interpret the regulations to allow Plaintiffs

to volunteer for themselves. Further, as the State points out, such an interpretation

would create a massive loophole in Montana’s disclosure laws. The Court upholds

the regulation and its application to Plaintiffs specifically. Accordingly,

      IT IS ORDERED that Plaintiffs Motion (Doc. 4) is DENIED.

      IT IS FURTHER ORDERED that the States’ Motion (Doc. 11) is

GRANTED. The State is granted summary judgment on counts I, II, and III of

Plaintiffs’ Complaint.

      IT IS FURTHER ORDERED that counts IV and VI of Plaintiffs’ Complaint

(Doc. 1) are DISMISSED without prejudice.




                                          21
       Case 6:20-cv-00057-DLC Document 24 Filed 01/04/21 Page 22 of 22



      The Clerk of Court is directed to enter judgment, by separate order, in favor

of Defendants and against Plaintiffs and close the case.

      DATED this 4th day of January, 2021.




                                         22
